Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Tri Dang on 07/27/2022.
In the claims, amend the claims as indicated below:
	1.(Currently Amended) A computer-implemented method for automatic data backup scheduling, the method comprising:
in response to receiving, by a client device from a server, a request for database instance discovery[[,]]: 
retrieving, by the client device, backup history information;
filtering, by the client device, the backup history information using a database query to obtain desired backup information;
sending, by the client device to the server, an instance discovery response that includes the desired backup information; 
generating, by the client device, one or more protection policies based on the desired backup information; and
automatically prompting, by the client device, a recommended backup schedule for each protection policy, wherein the recommended backup schedule includes information obtained from the desired backup information.
2.	(Cancelled)
5.	(Currently Amended) The method of claim 1, wherein the selected backup information includes a backup type, a backup start date, and a backup start time.
	6.	(Currently Amended) The method of claim 1, wherein subsequent to generating the one or more protection policies, triggering, by the client device, a backup based on the generated protection policies.
	8.	(Currently Amended) A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising:
in response to receiving, from a server, a request for database instance discovery[[,]]: 
retrieving backup history information;
filtering the backup history information using a database query to obtain desired backup information;
sending, to the server, an instance discovery response that includes the desired backup information; 
generating one or more protection policies based on the desired backup information; and 
automatically prompting a recommended backup schedule for each protection policy, wherein the recommended backup schedule includes information obtained from the desired backup information.
9.	(Cancelled)
12.	(Currently Amended) The non-transitory machine-readable medium of claim 8, wherein the selected backup information includes a backup type, a backup start date, and a backup start time.
13.	(Currently Amended) The non-transitory machine-readable medium of claim 8, wherein subsequent to generating the one or more protection policies, triggering a backup based on the generated protection policies.
	15.	(Currently Amended) A data processing system, comprising:
a processor; and a 
memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including:
in response to receiving, from a server, a request for database instance discovery[[,]]: 
retrieving backup history information;
filtering the backup history information using a database query to obtain desired backup information;
sending, to the server, an instance discovery response that includes the desired backup information; 
generating one or more protection policies based on the desired backup information; and
automatically prompting a recommended backup schedule for each protection policy, wherein the recommended backup schedule includes information obtained from the desired backup information.
16.	(Cancelled)
19.	(Currently Amended) The data processing system of claim 15, wherein the selected backup information includes a backup type, a backup start date, and a backup start time.
20.	(Currently Amended) The data processing system of claim 15, wherein subsequent to generating the one or more protection policies, triggering a backup based on the generated protection policies.

Allowable Subject Matter
Claims 1, 3-8, 10-15, 17-20 are allowed (claims 2, 9 and 16 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
“generating, by the client device, one or more protection policies based on the desired backup information; and automatically prompting, by the client device, a recommended backup schedule for each protection policy, wherein the recommended backup schedule includes information obtained from the desired backup information”.

The closest prior art, Ansari et al (US 2014/0259074 A1), discloses similar features of a backup application, running on a client device to schedule backup (figures 9A, 10A, par. 0174). However, Ansari et al do not explicitly teach:
“generating, by the client device, one or more protection policies based on the desired backup information; and automatically prompting, by the client device, a recommended backup schedule for each protection policy, wherein the recommended backup schedule includes information obtained from the desired backup information”.
Another close prior art, Shah et al (US 2009/0327362 A1), discloses a similar feature of sending a database discovery request between client and server (par. 0027). However, Shah et al do not explicitly teach:
“generating, by the client device, one or more protection policies based on the desired backup information; and automatically prompting, by the client device, a recommended backup schedule for each protection policy, wherein the recommended backup schedule includes information obtained from the desired backup information”.

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“generating, by the client device, one or more protection policies based on the desired backup information; and automatically prompting, by the client device, a recommended backup schedule for each protection policy, wherein the recommended backup schedule includes information obtained from the desired backup information”. Therefore, a Prima Facie Case of Obviousness cannot be established.

Claims 8 and 15 are allowed for similar reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485. The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOC TRAN/
Primary Examiner, Art Unit 2165